Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 20170105148).
Regarding claim 1, Oh teaches a positive temperature coefficient (PTC) heater (10) comprising: PTC heater parts (14) formed so that heater rods (14a) and radiation fins (14b) arranged within an air conditioning case (20) are alternately disposed to each other (as shown in Fig. 1-7); a frame (12) formed along a perimeter of the PTC heater parts to support the PTC heater parts (as shown in Fig. 1-7); a plurality of insulated gate bipolar transistor (IGBT) elements (16a) installed on one side portion of the frame (as shown in Fig. 1-7) and selectively apply a battery current to each of the heater rods of the PTC heater parts in order to adjust a heat generation amount of the heater rods (p.0009; p.0048); a control module (16), including a microcomputer (p.0007), installed airon the frame and configured to control the plurality of IGBT elements in order to adjust the heat generation amount of the heater rods of the PTC heater parts according to a target temperature value (p.0008-0009; p.0048-0049); and a heat sink (30) including one side portion and another side portion (upper and lower heat sinks 30 installed in upper and lower frames 12a and 12b; as shown in Fig. 1-7),wherein the one side portion of the heat sink is connected with the plurality of IGBT elements to heat-exchange (as shown in Fig. 1-7), wherein the heat sink is formed to enclose a portion of the perimeter of the PTC heater parts (as shown in Fig. 1-7), and configured to emit the heat of the plurality of IGBT elements through flowing air within the air conditioning case (p.0008-0010; as shown in Fig. 6), wherein the plurality of IGBT elements and the one side portion of the heat sink are installed on an upper portion or a lower portion of the frame (as shown in Fig. 1-7); and wherein the control module is installed on the frame (as shown in Fig. 1-7). 
Oh fails to disclose wherein the control module is installed on another side portion of the frame, and wherein the another side portion of the heat sink is integrally formed with the one side portion and angled with respect to the one side portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to install the control module on another side portion of the frame, and provide the another side portion of the heat sink at an angle with respect to the one side portion of the heat sink, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the another side portion of the heat sink with the one side portion of the heat sink, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claim 3, Oh teaches the PTC heater as set forth above, wherein the control module includes: a receiving part (case of control module 16) installed on the frame and provided with an internal space (internal space where microcomputer is provided as disclosed in p.0007); and the microcomputer stored in the internal space of the receiving part (p.0007) to output a signal for adjusting the heat generation amount of the heater rods to the plurality of IGBT elements (p.0007-0010). 
Regarding claim 4, Oh teaches the PTC heater as set forth above, wherein the PTC heater parts are composed of a first PTC heater part (left side of 14) and a second PTC heater part (right side of 14) arranged in parallel at a position spaced apart from each other in the horizontal direction within the air conditioning case (as shown in Fig. 1-7). 
Regarding claim 6, Oh teaches the PTC heater as set forth above, wherein the one side portion of the heat sink is formed in order that an area of a region facing the first PTC heater part is equal to an area of a region facing the second PTC heater part (as shown in Fig. 1-7).
Regarding claim 7, Oh teaches the PTC heater as set forth above, wherein the control module adjusts the heat generation amount of the heater rods of the first PTC heater part according to a driver’s seat target temperature value (system capable of performing as claimed since the left and right portions of the heating rods are independently controlled; p.0029; p.0049) and adjusts the heat generation amount of the heater rods of the second PTC heater part according to a passenger’s seat target temperature value (system capable of performing as claimed since the left and right portions of the heating rods are independently controlled; p.0029; p.0049).
Regarding claim 8, Oh teaches the PTC heater as set forth above, wherein a horizontal direction cross-sectional area of the first PTC heater part is equal to a horizontal direction cross-sectional area of the second PTC heater part (as shown in Fig. 1-7).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Wu (CN 107830633).
Regarding claim 9, Oh teaches the PTC heater as set forth above, wherein a separation wall (as shown in Fig. 1 and 2 below) is included that fills a space between the first and second PTC heater parts to define the first and second PTC heater parts (as shown in Fig. 1-7).
[AltContent: arrow][AltContent: oval][AltContent: textbox (Separation wall)]
    PNG
    media_image1.png
    448
    474
    media_image1.png
    Greyscale

[AltContent: textbox (Separation wall)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    486
    436
    media_image2.png
    Greyscale

Oh fails to disclose wherein the separation wall is made of insulation material.
Wu teaches a PTC heater comprising a frame (6 and 7) made of insulation material (plastic; p.0015; p.0034; the separation wall of Oh is integrally formed with the frame, therefore, when Oh is combined with Wu, the frame and therefore, the separation wall will be made of insulation material).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to have modified the frame/separation wall of Oh, with Wu, by making the frame/separation wall of insulation material, for the advantages of avoiding heat transfer from the left side of 14 to the right side of 14 of Oh.
Regarding claim 10, Oh and Wu combined teach the PTC heater as set forth above, wherein the separation wall is integrally formed with the frame (Oh; as shown in Fig. 1 above). 

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “First, Oh does not disclose “a heat sink including one side portion and another side portion integrally formed with the one side portion and angled with respect to the one side portion.” As mentioned above, Oh discloses that the heat sink 30 includes a single element, i.c., one element 16a separately installed in a lower side portion 12b and an upper side portion 12a of the frame 12. The lower side portion 12b and the upper side portion 12a of the frame 12 of Oh are not the same as the one side portion and the another side portion integrally formed with the one side portion and angled with respect to the one side portion as recited in claim 1. Thus, nowhere does Oh disclose a heat sink including “one side portion and another side portion integrally formed with the one side portion and angled with respect to the one side portion.” Second, Oh does not disclose “wherein the plurality of IGBT elements and the one side portion of the heat sink are installed inside an upper portion or a lower portion of the frame.” Oh discloses that the control unit 16 includes a microcomputer and a plurality of IGBT elements 16a. See Oh, paragraph [0007]. Specifically, Oh discloses that the control unit 16 is installed outside the air conditioning case 20. In other words, the control unit 16 (including the plurality of IGBT elements 16a) are installed outside a side portion of the frame 12. Thus, nowhere does Oh disclose that “the plurality of IGBT elements and the one side portion of the heat sink are installed inside an upper portion or a lower portion of the frame.” Third, Oh does not disclose “wherein the control module is installed at the another side portion of the frame to heat exchange with the another side portion of the heat sink.” This is acknowledged in the Office action. However, the Office action then concludes that “it would have been obvious to a person of ordinary skill of the art..... to install the control module on another side portion of the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.” See, the Office action at page 8. The applicants respectfully disagree. To maintain this rejection, the Office is requested to point to specific teachings or suggestions found in Oh or in the prior art to support this assertion. The placement of the applicants’ control module is more than mere rearranging parts involving only routine skill… In other words, because of the arrangement of the PTC heater, the PTC heater is advantageous in performing individual air conditioning and reducing power consumption in performing individual air conditioning. The advantages achieved by a PTC heater constructed according to claim | and including a control module that is installed at the another side portion of the frame to heat exchange with the another side portion of the heat sink would not have been obvious to a person of ordinary skill in view of Oh and amounts to more than a mere rearranging of parts.” on remarks page 8, lines 3-16, page 9, lines 1-14, and page 10, lines 1-7.  In response to Applicant’s arguments, Oh fails to disclose wherein the control module is installed on another side portion of the frame, and wherein the another side portion of the heat sink is integrally formed with the one side portion and angled with respect to the one side portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to install the control module on another side portion of the frame, and provide the another side portion of the heat sink at an angle with respect to the one side portion of the heat sink, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally form the another side portion of the heat sink with the one side portion of the heat sink, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). Regarding the location of the plurality of IGBT elements and the one side portion of the heat sink, Oh clearly shows in Figure 2 and 5, that the heat sink in installed inside the upper or lower portion of the frame, and that at least a portion of the IGBT elements is installed inside the upper or lower portion of the frame.  Regarding the argued advantage of the arrangement of the control module and the heat sink portions, the argued advantage has no support in the specification as originally filed.  The specification does not disclose that installing the control module at the another side portion of the frame and the another side portion of heat sink integrally formed and angled with respect to the one side portion of the heat sink is important to perform individual air conditioning and reduce power consumption.
Regarding claims 3, 4 and 6-10, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/30/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761